COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Richard Moraw and James Perry, Trustees of the Scott Family
                          Trust (Irrevocable)

Appellate case number:    01-20-00102-CV

Trial court case number: 102448-CV

Trial court:              149th District Court of Brazoria County

        Relators have filed an emergency motion to stay the jury trial scheduled to begin
February 3, 2020 pending resolution of their petition for writ of mandamus. The motion is
granted. All proceedings in In re: Scott Family Trust (Irrevocable), No. 102448-CV, in the
149th District Court of Brazoria County, Texas, are stayed. The stay is effective until disposition
of relators’ petition for writ of mandamus or further order of this Court.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss_______________
                              Acting individually


Date: January 31, 2020